DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (compositions) without traverse in the reply filed on 5 Jan, 2022.

Newly submitted claim 8 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 8 is a method using the product of elected group I.  However, it is distinct, as the product can also be used for cell culture, as discussed in the obviousness rejection below.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 8 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims Status
Claims 1 and 8 are pending.
Claim 1 has been amended.
Claim 8 is new.
Claims 8 has been withdrawn due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 1, 2, 6, and 7 under 35 U.S.C. 101 because the claims are drawn to a judicial exception is hereby withdrawn due to amendment.

The rejection of claim(s) 1 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Domogatskaya et al (Stem Cells (2008) 26 p2800-2809) is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, and claims dependent on it, require a fragment of laminin selected from laminin 511 and laminin 411.  However, laminin 511 and 411 are both isoforms of laminin; i.e. are full length sequences (note Domogatskaya et al (Stem Cells (2008) 26 p2800-2809, p2801, 1st column, 2nd paragraph).  It is thus unclear exactly what polypeptides are required to meet the claim limitations.
response to applicant’s arguments
	Applicants argue that the claim means that the fragment must contain an E8 fragment of laminin, which contains the integrin binding domain.
Applicant's arguments filed 1 July, 2022 have been fully considered but they are not persuasive.

Applicants appear to have missed the point of the rejection.  The claim requires an integrin binding fragment, which means less than the full length polypeptide.  However, the claim also requires that the fragment consists of either laminin 511 or laminin 411, both of which are full length laminin isoforms.  These two limitations contradict each other, which makes it impossible to determine from the claim language what the scope of the claim actually is.  Note that applicant’s argument implies that the claim is drawn only to fragments of laminin, not the full length polypeptides, but the elected species is a full length polypeptide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Domogatskaya et al (Stem Cells (2008) 26 p2800-2809) in view of Nagai et al (Mat. Sci. Engin. C (2014) 34 p214-220).

	Domogatskaya et al discuss culturing mouse embryonic stem cells on laminin 511 (title).  This allowed for self renewal of the stem cells, with no differentiation after many passages (abstract).  This culture was conducted using FBS (p2801, 1st column, 5th paragraph).  As a positive control, cells were cultured under standard conditions, i.e. gelatin with LIF (p2802, 2nd column, 6th paragraph).  
	The difference between this reference and the remaining claims is that this reference does not discuss porous hydroxyapatite or collagen.
	Nagai et al discuss self renewal of embryonic stem cells under serum free conditions using hydroxyapatite (title). Hydroxyapatite powders were compressed and sintered, and had a density someone less than the theoretical density value (p215, 1st column, 3d paragraph), i.e. had some level of porosity.  The material was coated with 0.1% gelatin, and the stem cells cultured on it using a medium comprising LIF, using gelatin coated glass in the same medium as a control (p215, 2nd column, 1st paragraph). This allowed for maintenance of an undifferentiated state for multiple passages (p217, 1st column, 3d paragraph).  Note that in the absence of serum, LIF is not sufficient to prevent differentiation under normal culture conditions (p218, 2nd column, 2nd paragraph).  This reference teaches using hydroxyapatite to obviate the need for serum to prevent differentiation of embryonic stem cells.
	Therefore, it would be obvious to use the hydroxyapatite as the base material of Domogatskaya et al, to avoid the serum in the formulations of that reference, as described by Nagai et al.  As Domogatskaya et al used the same surface coating as Nagai et al as a positive control, an artisan in this field would make this substitution with a reasonable expectation of success.
Domogatskaya et al discuss using laminin 511 in culturing stem cells to avoid differentiation.  Nagai et al discuss using porous hydroxyapatite as a substrate to allow culturing stem cells without differentiation and without serum, making it obvious to combine the two.  The ratio of the two is a matter of optimization.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).  Furthermore, there is nothing in the mixture that would prevent it from being used as a tooth repair agent – note that the rejection of a product claim must describe something suitable for the intended use, not the intended use itself (MPEP 2122).  Thus, the combination of references render obvious claim 1.
response to applicant’s arguments
	Applicants argue that the rejection is invalid because it does not discuss using the material for tooth repair.
Applicant's arguments filed 1 July, 2022 have been fully considered but they are not persuasive.

	As noted in the rejection, as amended, utility need not be disclosed if the combination renders obvious a material suitable for an intended use.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658